J-A22030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 SEAN ANTHONY ATKINS                     :
                                         :
                   Appellant             :    No. 336 MDA 2020

              Appeal from the Order Entered January 27, 2020
    In the Court of Common Pleas of Franklin County Criminal Division at
                      No(s): CP-28-CR-0000973-2019


BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.

MEMORANDUM BY SHOGAN, J.:                       FILED DECEMBER 21, 2020

      Appellant, Sean Anthony Atkins, appeals from the January 27, 2020

order of the Franklin County Court of Common Pleas granting in part and

denying in part Appellant’s motion to dismiss pursuant to 18 Pa.C.S. § 110.

We affirm.

      The trial court summarized the background of this case in its opinion

addressing Appellant’s motion to dismiss, upon which the trial court relied in

its opinion pursuant to Pa.R.A.P. 1925(a), as follows:

            Trooper Erica Polcha of the Pennsylvania State Police was
      dispatched to 1 West Main Street, Greene Township, Franklin
      County, Pennsylvania upon a report of a stolen firearm on May 20,
      2017. Upon arriving at the address, Trooper Polcha spoke with
      the victim, Ronald James Hafey (“Hafey”), who said he noticed his
      gun was missing that morning. Hafey explained that he owned a
      Taurus PT111 G2 (SN: TJR90106) with a twelve-round double
      stack nine millimeter magazine and black belt clip holster, which
      he kept under a pillow on the couch in his living room. Hafey also
      told Trooper Polcha that his nephew, [Appellant], who has a
J-A22030-20


     history of theft, sometimes visits Hafey’s residence; moreover,
     Hafey related [Appellant] had been there recently.

           On June 8, 2017, Trooper Polcha interviewed [Appellant] at
     the barracks; [Appellant] denied any involvement in the theft.
     Trooper Polcha did not charge [Appellant] with any offense at that
     time.

            On June 20, 2017, the Chambersburg Police Department
     (CPD) responded to 5 Garber Street, Franklin County,
     Pennsylvania, around 2:00 p.m. on a report of a shooting. Upon
     arriving at the scene, CPD officers observed Tyson Hettenschuller
     (“Hettenschuller”) lying on the ground, unconscious, in front of
     the residence. Hettenschuller suffered multiple gunshot wounds
     and was pronounced dead after being transported to the
     Chambersburg Hospital.

           Officers spoke with witnesses in the area and determined
     there had been a fight between a resident of 5 Garber Street and
     another male. At some point, three other males joined the fight.
     Hettenschuller tried to intervene and assist the resident of 5
     Garber Street, when one of the individuals, who was described as
     tall and having orange hair, pulled out a handgun and fired
     multiple shots at Hettenschuller before he and the other three
     males fled eastbound on Martin Avenue. Two of the men involved
     were identified and interviewed by police.          They identified
     [Appellant] as the individual who fired the shots at Hettenschuller.

           CPD officers located [Appellant] and interviewed him at the
     CPD Headquarters. [Appellant] indicated he had been with four
     friends, one of whom stated he had an issue with the resident of
     5 Garber Street. The group confronted the resident and a physical
     altercation resulted.     Hettenschuller became involved in the
     altercation, assisting the individual who resided there. [Appellant]
     confessed to pulling out a firearm and shooting Hettenschuller
     before fleeing the scene.

           The firearm used in the homicide was not recovered.
     However, the police recovered five spent 9 mm shell casings at
     the scene, and [Appellant] admitted he used a 9 mm handgun
     during the incident. Based upon the foregoing, [Appellant] was
     charged with criminal homicide1 by the Chambersburg Police
     Department on June 20, 2017. The homicide was docketed at
     information number 1458-2017.

                                    -2-
J-A22030-20



              1   18 Pa.C.S. § 2501(a).

             On March 25, 2019, [Appellant] proceeded to trial on one
       count of first degree murder in Franklin County.                 The
       Commonwealth presented testimony from Hafey concerning the
       theft of his firearm.        The Commonwealth also presented
       testimony, including expert testimony, to prove that [Appellant]
       used the firearm he stole from Hafey during the homicide.
       Further, during the trial, [Appellant] testified he stole a gun from
       his uncle in Fayeteville around May 20, 2017, and used the gun in
       the shooting. [Appellant] was ultimately convicted of the lesser
       included offense of voluntary manslaughter.

             Following the trial, the Franklin County District Attorney
       contacted Trooper Polcha and recommended charges be filed
       against [Appellant] related to the stolen firearm. On April 8, 2019,
       [Appellant] was charged by criminal complaint with one count of
       theft by unlawful taking or disposition,2 one count of firearms not
       to be carried without a license,3 one count of possessing
       instruments of crime,4 and one count of persons not to possess,
       use, manufacture, control, sell or transfer firearms.5

              2   18 Pa.C.S. § 3921(a).

              3   18 Pa.C.S. § 6106(a)(1).

              4   18 Pa.C.S. § 907(6).

              5   18 Pa.C.S. § 6105(c)(8).[1]

Opinion and Order of Court, 1/27/20, at 1–3.


____________________________________________


1   As noted by the Commonwealth, the charge of person not to possess
firearms, 18 Pa.C.S. § 6105(c)(8), was replaced with one count of possession
of firearm prohibited, 18 Pa.C.S. § 6105(a)(1), both graded as second-degree
felonies.    Commonwealth’s Brief at 2; Criminal Docket at 3.            The
Commonwealth utilized the phrase, “person not to possess firearm,” to avoid
confusion because Appellant and the trial court used that phrase. Id. at 9
n.9. We do the same herein. Neither Appellant nor the trial court has
acknowledged the change from (c)(8) to (a)(1), and no one has suggested
that the change impacts the analysis herein.

                                           -3-
J-A22030-20


      Appellant filed a “Motion to Dismiss Pursuant to 18 Pa.C.S. § 110” on

August 5, 2019, and the Commonwealth filed a response on September 19,

2019. The trial court held a hearing on the motion on November 13, 2019.

On January 27, 2020, the trial court granted the motion “as to the charges of

firearms not to be carried without a license and possessing instruments of a

crime,” and dismissed those charges, and denied the motion “as to the

charges of theft by unlawful taking and person not to possess a firearm.”

Pa.R.A.P. 1925(a) Opinion, 4/9/20, at 3. Appellant filed the instant appeal;

both Appellant and the trial court complied with Pa.R.A.P. 1925.

      Appellant raises the following issues on appeal:

      A. Did the trial court err by denying [Appellant’s] motion to
      dismiss the charges pursuant to Pa.C.S. § 110(1)(i)?

      B. Did the trial court err by denying [Appellant’s] motion to
      dismiss the charges pursuant to Pa.C.S. § 110(1)(ii)?

Appellant’s Brief at 3. Because these issues present questions of law, our

scope of review is plenary and our standard of review is de novo.

Commonwealth v. Perfetto, 207 A.3d 812, 821 (Pa. 2019). The issues will

be addressed together.

      The statute in question, Pennsylvania’s compulsory-joinder statute,

provides, in pertinent part, as follows:

      § 110. When prosecution barred by former prosecution for
      different offense

      Although a prosecution is for a violation of a different provision of
      the statutes than a former prosecution or is based on different


                                      -4-
J-A22030-20


      facts, it is barred by such former prosecution under the following
      circumstances:

         (1) The former prosecution resulted in an acquittal or in a
         conviction as defined in section 109 of this title (relating to
         when prosecution barred by former prosecution for the
         same offense) and the subsequent prosecution is for:

            (i) any offense of which the defendant could have
            been convicted on the first prosecution;

            (ii) any offense based on the same conduct or arising
            from the same criminal episode, if such offense was
            known to the appropriate prosecuting officer at the
            time of the commencement of the first trial and
            occurred within the same judicial district as the former
            prosecution unless the court ordered a separate trial
            of the charge of such offense;

18 Pa.C.S. § 110(1)(i)–(ii).

      Subsection 110(1)(ii) of the compulsory joinder statute contains four

primary elements, which, if met, preclude a prosecution due to a former

prosecution for a different offense. They are:

      (1) the former prosecution must have resulted in an acquittal or
      conviction;

      (2) the current prosecution is based upon the same criminal
      conduct or arose from the same criminal episode as the former
      prosecution;

      (3) the prosecutor was aware of the instant charges before the
      commencement of the trial on the former charges; and

      (4) the current offense occurred within the same judicial district
      as the former prosecution.

Perfetto, 207 A.3d at 821 (citing Commonwealth v. Fithian, 961 A.2d 66,

72 (Pa. 2008)).


                                      -5-
J-A22030-20


       As the Commonwealth did not appeal the trial court’s dismissal of

charges,2 the two charges Appellant now faces are one count each of (1) theft

by unlawful taking or disposition, and (2) the Section 6105 offense.

Appellant’s argument related to 18 Pa.C.S. § 110(1)(i) regarding the charges

of theft by unlawful taking and person not to possess firearms is merely a

restatement of the argument he made to the trial court. Appellant’s Brief at

17–20. Appellant does not assert any insufficiency regarding the trial court’s

explanation of why Section 110(1)(i) does not compel dismissal of the charges

nor does he assail any specific explanation by the trial court. Id.

       Regarding 18 Pa.C.S. § 110(1)(ii), Appellant maintains that the charge

of theft by unlawful taking is logically related to the homicide prosecution and

therefore, “failure to consolidate the charge with the homicide bars the

subsequent prosecution.” Appellant’s Brief at 23. He further contends that

the trial court erred in determining the statute did not bar the charge of

persons not to possess, use, manufacture, control, sell or transfer firearms

based on the conclusion that “it is highly probable the charges would have

been severed anyway.”          Appellant’s Brief at 25.   Appellant suggests the

charges arose out of the same criminal episode, and because Appellant did


____________________________________________


2  See Commonwealth v. Waller, 682 A.2d 1292, 1294 (Pa. Super. 1996)
(whether dismissal of criminal charges is considered final order appealable by
the Commonwealth rests upon reason for the dismissal; when defect is
incurable, as here, order dismissing charges is final).



                                           -6-
J-A22030-20


not cause the separation of the charges, the prosecution for persons not to

possess, use, manufacture, control, sell or transfer firearms should be barred

under 18 Pa.C.S. § 110(1)(ii). Appellant’s Brief at 27.3

       We rely on the trial court’s cogent reasoning in affirming denial of the

motion to dismiss these charges under Sections 110(1)(i) and (ii), as follows:

       A. Theft by Unlawful Taking or Disposition

              [Appellant] is charged under 18 Pa.C.S. §3921(a), which
       provides that “a person is guilty of theft if he unlawfully takes, or
       exercises unlawful control over, movable property of another with
       intent to deprive him thereof” 18 Pa.C.S. §3921(a). [Appellant]
       first argues this charge should be dismissed as he could have been
       convicted of the theft of Haley’s 9 mm during the first prosecution.
       We disagree.

             It is undisputed that, during the first prosecution, the
       Commonwealth put forth evidence to attempt to prove [Appellant]
       stole Haley’s firearm and used it to commit the homicide.
       However, it was not necessary that the jury believe [Appellant]
       stole Haley’s gun to find him guilty of homicide. The jury could
       have determined [Appellant] used any firearm to commit the
       murder. The evidence of the theft was presented solely to provide
       the jury with some proof [Appellant] possessed a gun at the time
       of the shooting. As the Commonwealth noted in its Answer to
       [Appellant’s] Motion in Limine during the first prosecution:

              Inside the trial and presentation of evidence, the
              Commonwealth intends to refer to the relative’s
              firearm as “stolen,” but does not necessarily intend to
              repeatedly refer to the firearm utilized by [Appellant]
              as “stolen.” Ultimately, however, the Commonwealth
              will argue in closing argument that the evidence
              certainly implicates a question as to whether
              [Appellant] used his relative’s stolen firearm to
              commit this murder.
____________________________________________


3  Appellant erroneously refers to Section 110(1)(ii) as a rule of criminal
procedure, rather than a section of the Crimes Code. Appellant’s Brief at 27.

                                           -7-
J-A22030-20



     Commonwealth’s Answer to [Appellant’s] Motion in Limine.

            “Implicates a question” of [Appellant’s] guilt is much
     different than “sufficient to convict.” Before the homicide trial,
     the Pennsylvania State Police did not have enough evidence to
     charge [Appellant] with the theft.          Haley’s contention that
     [Appellant] may have taken the gun, since he was at Haley’s
     residence prior to the theft, was not nearly enough. Further, the
     gun was never recovered, so police were unable to match the
     bullets from the homicide to Haley’s weapon. The fact that both
     firearms were 9 mm handguns is of little probative value, given
     the typicality of that type of firearm. Moreover, when police
     interviewed [Appellant], he denied any involvement in the theft.
     [Appellant] only confessed to committing the theft while testifying
     at his homicide trial, as his defense strategy was to admit shooting
     Hettenschuller, but to argue he acted in self defense.

           This is not the type of circumstances the compulsory joinder
     rule was created to remedy. See Commonwealth v. Buechele, 444
A.2d 1246, 1249 (Pa. Super. Ct. 1982) (“Section 110 is intended
     to prevent harassment by the prosecution; it is not intended to
     afford a defendant with a procedural expedient to avoid a
     prosecution.”). As such, we decline to dismiss this charge under
     § 110(1)(i).

           [Appellant] also argues the theft and the homicide were part
     of one criminal episode. [Appellant] bases this argument on the
     Commonwealth’s strategy during the former prosecution to prove
     [Appellant] utilized the gun he stole from Hafey in the shooting.
     For the reasons that follow, we reject [Appellant’s] claim.

           Even though [Appellant] testified at trial the firearm stolen
     from Hafey was the same firearm used in the homicide, more is
     required to demonstrate the offenses are logically and temporally
     related.8 Significantly, the Superior Court held in [Commonwealth
     v.] Miskovitch, [64 A.3d 672 (Pa. Super. 2013),] that the fact that
     a stolen vehicle was used in a subsequent robbery, alone, does
     not entitle a defendant to dismissal under § 110. See Miskovitch,
64 A.3d at 687 (“Apart from Appellant’s role in these crimes, the
     vehicle stolen on July 31, 2004, provided the only link to the
     instant case; however, even that link is dubious.”).            More
     important to the court’s determination was the difference in date
     and time of the offenses, the difference in location of the offenses,

                                     -8-
J-A22030-20


     the difference in witnesses required by the prosecution for the
     offenses, the difference in the elements of the offenses, and the
     difference in the remaining factual and legal issues of the offenses.
Id.

           8  Similarly, the Superior Court stated, “Although
           evidence of the intimidation may have been
           admissible at the first trial to infer guilt, and evidence
           of the assault may be admissible at the second trial to
           show motive, neither crime is necessary to prove the
           other.    They involve different facts and different
           issues. They are unrelated in kind--one is an assault
           on a person, the other a possessory offense and an
           obstruction of justice. Factually, they are separated
           by time and distance.” Commonwealth v. Walton, 592
A.2d 335, 338 (Pa. Super. Ct 1991) (quoting
           Commonwealth v. Flenory 504 A.2d 1341, 1342-43
           (Pa. Super. Ct. 1986)).

            With that in mind, it is clear [Appellant] is not entitled to
     relief. The offenses were not temporally close or contiguous.
     [Appellant] testified at the former trial that he stole Hafey’s gun
     one or two months before the homicide; furthermore, he testified
     he did not steal the gun with the intent to murder Hettenschuller,
     as any issue between them only arose the day of the homicide.
     The offenses occurred in completely different locations:
     [Appellant] stole the gun from Haley’s residence in Fayet[t]eville,
     whereas the homicide occurred at 5 Garber Street in
     Chambersburg, outside the residence of one of the individuals
     involved in the altercation.

            Further, different witnesses would be required to prove the
     theft.    At [Appellant’s] homicide trial, the Commonwealth
     presented testimony from six witnesses who were involved in the
     incident. The Commonwealth also presented evidence from
     Detectives Hardin and Baker of the CPD regarding their
     investigation of the homicide, as well as experts who provided
     medical testimony.       The Commonwealth introduced several
     exhibits, including photographs and surveillance from the scene.
     None of this evidence and testimony would be relevant at a trial
     on the theft charge. While Hafey testified at the homicide trial
     and would likely also testify at the theft trial, from review of the
     transcripts of the homicide trial, it is apparent that the theft of the


                                      -9-
J-A22030-20


     firearm played only a minor role in the former prosecution, in light
     of all the other evidence presented.9

           9  In [Commonwealth v.] Wittenburg, [710 A.2d 69,
           73 (Pa. Super. 1998),] where the defendant was first
           convicted of robbery and later charged with
           aggravated assault attempted homicide, reckless
           endangerment, fleeing from a police officer, and
           firearms offenses, stemming from a shoot-out and
           high-speed chase that occurred after the defendant
           committed the robbery, the Superior Court noted “the
           charges are not duplicated; the elements of the
           crimes that would be proven in [the second
           prosecution] are quite distinct from those relating to
           the robbery charge.” Wittenburg, 710 A.2d [at 74].
           The court also noted the officers involved in the car
           chase were not witnesses to the robbery which
           occurred shortly before, while an employee at the Uni-
           Mart which the defendant robbed would have been
           called to identify the defendant on the robbery charge.
Id. The court determined that the fact that the
           officers involved in the car chase "may have been
           called to testify about the goods stolen from the Uni-
           Mart and the defendant’s possession of the .357
           Magnum,” as these items were recovered in the
           defendant’s car after the chase, constituted no more
           than a de minimis duplication of legal and factual
           issues. Id.

            In addition, the offenses are unrelated in kind—one was
     theft and one was homicide. The offenses require completely
     different elements and have completely different defenses.

           The remaining factual and legal issues differ greatly as well.
     The cases involve separate police departments conducting the
     investigations. Further, the cases involve different victims. This
     compels the conclusion that the offenses are not logically or
     temporally related.10 Thus, [Appellant] is not entitled to dismissal
     under § 110(1)(i).11

           10 In [Commonwealth v.] Hude, [458 A.2d 177 (Pa.
           1983)], the Court found the offenses logically related,
           because “the case did not involve ‘a situation where
           different evidence was required to be introduced to

                                    - 10 -
J-A22030-20


           establish the alleged individual instances of
           possession and delivery,’ but rather, involved a
           situation in which the Commonwealth’s case in both
           the first and second drug trials rested solely upon the
           credibility of a single witness,” [Commonwealth v.]
           Reid, 77 A.3d [579,] 583 [(Pa. 2013)] (quoting Hude,
458 A.2d at 183). The Court in [Commonwealth v.]
           Bracalielly, [658 A.2d 755 (Pa. 1995)], noting the
           drug sales occurred in two separate counties, and
           authorities in each county “were conducting separate
           undercover investigations of the            defendant,”
           distinguished the of case from Hude, as “‘proof each
           individual instance...would not rest solely on the
           credibility of a single witness, but rather, would
           require the testimony of completely different police
           officers and expert witnesses as well as the
           establishment of separate chains of custody.’” Reid,
77 A.3d at 584 (quoting Bracalielly, 658 A.2d at 762).

           11   [Appellant’s] “interest in avoiding undue
           governmental harassment in the separate prosecution
           of the offenses is outweighed by the Commonwealth’s
           interest in securing justice for each distinct crime.[”]
           Commonwealth v. Pinkston, 492 A.2d 1146, 1150 (Pa.
           Super. Ct. 1985).

                                   * * *

     C. Persons Not to Possess, Use, Manufacture, Control, Sell
     or Transfer Firearms

          Defendant is also charged under 18 Pa.C.S. §6105(c)(8),
     which prohibits a person who was adjudicated delinquent from
     possessing,   using,   controlling,  selling,  transferring or
     manufacturing a firearm. 18 Pa.C.S. § 6105(a).

           During the first prosecution, while the Commonwealth
     presented evidence showing [Appellant] possessed and used a
     gun, no evidence was put forth regarding [Appellant’s] past
     criminal history or his disqualification from using a firearm. Had
     [Appellant] been charged with this offense along with criminal
     homicide, it is highly probable the charges would have been
     severed anyway.


                                    - 11 -
J-A22030-20


           Pennsylvania Rule of Criminal Procedure 583 provides that
     “the court may order separate trials of offenses or defendants or
     provide other appropriate relief, if it appears that any party may
     be prejudiced by offenses or defendants being tried together.”
     Pa.R.Crim.P. 583. In determining whether charges should be
     severed, a court must consider:

           (1) whether the evidence of each of the offenses
           would be admissible in a separate trial for the other;
           (2) whether such evidence is capable by separation by
           the jury so as to avoid danger of confusion; and, if the
           answers to these inquiries are in the affirmative; (3)
           whether the defendant will be unduly prejudiced by
           the consolidation of offenses.

     Commonwealth v. Lark, 543 A.2d 491, 496-97 (Pa. 1988).

           With this standard in mind, we find the charges would have
     been severed. First, the evidence to prove the possessory offense
     would not be admissible at a separate trial for homicide. To prove
     the offense under 18 Pa.C.S. § 6105(c)(8), the Commonwealth
     would be required to introduce evidence of [Appellant’s] prior
     criminal acts as an element of the crime. It is well-established in
     this Commonwealth that “evidence of prior crimes or bad acts are
     not admissible for the sole purpose of demonstrating a criminal
     defendant’s propensity to commit crimes.” Commonwealth v.
     Melendez-Rodriguez, 856 A.2d 1278, 1283 (Pa. Super. Ct. 2004).
     However, this evidence may be admissible when used for another
     purpose, such as to prove motive, intent, lack of mistake or
     accident, common scheme, and identity. Id. (quoting
     Commonwealth v. Reid, 811 A.2d 530, 550 (Pa. 2002)). None of
     the exceptions apply here.

           Moreover, consolidation of the offenses would unduly
     prejudice [Appellant].    During the homicide prosecution, his
     defense strategy relied heavily on his credibility. [Appellant] took
     the stand and testified on his own behalf, alleging he shot
     Hettenschuller in self-defense. Ultimately, the jury convicted him
     on the lesser charge of voluntary manslaughter instead of first
     degree murder. Evidence of [Appellant’s] juvenile criminal history
     would undoubtedly have hurt his credibility, and thus, his defense.

          Because the evidence of [Appellant’s] prior delinquency
     would be inadmissible at a trial for homicide, and further because

                                    - 12 -
J-A22030-20


      such evidence would be highly prejudicial to his defense, the
      charges would have been severed. Thus, the Commonwealth will
      not be barred under either § 110(1)(i) or (ii) from charging
      [Appellant] with this offense now.

Opinion and Order of Court, 1/27/20, at 6–10, 12–14.

      The trial court sufficiently responded to Appellant’s only claim that the

current charges arose from the same criminal episode as the murder.

Appellant’s Brief at 22. As this Court has reiterated, a criminal episode is “an

occurrence or connected series of occurrences and developments which may

be viewed as distinctive and apart although part of a larger or more

comprehensive series.” Commonwealth v. George, 38 A.3d 893, 897 (Pa.

Super. 2012). In making such a determination, “one must consider the logical

relationship between the acts, i.e., whether there is a substantial duplication

of issues of law and fact, and whether the acts are temporally related.” Id.

(quoting Hude, 458 A.2d at 183).         Similarly to this Court’s holding in

Miskovitch, 64 A.3d at 697, that use of a stolen vehicle in a subsequent

robbery does not provide a logical connection to warrant relief under Section

110, the fact that herein, a stolen gun was used in a subsequent murder that

is not temporally connected, does not compel relief under Section 110. As we

emphasized in Miskovitch:

      Apart from [the a]ppellant’s role in these crimes, the vehicle
      stolen on July 31, 2004, provided the only link to the instant case;
      however, even that link is dubious. The crimes occurred on
      different days and at different locations, and, not surprisingly,
      different witnesses were required for the prosecution of the
      separate crimes. There were no common elements of the charged
      criminal offenses beyond the identity of the perpetrator, nor did

                                     - 13 -
J-A22030-20


     the separate prosecutions result in duplication of any other legal
     or factual issues.

Miskovitch, 64 A.3d at 687 (footnote omitted).

     The current offenses occurred on May 20, 2017, and the murder took

place on June 20, 2017.     The incidents happened in different locations.

Different witnesses are required for the crimes.     There are no common

elements of offenses or duplication of legal or factual issues. Because there

is no logical nexus between the stealing of the gun and the murder, as

concluded by the trial court, the offenses are not part of the same criminal

episode. Thus, we conclude the trial court properly denied Appellant’s motion

to dismiss these charges.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2020




                                   - 14 -